Case 2:20-cv-00114-JRG-RSP Document 18 Filed 08/03/20 Page 1 of 2 PageID #: 207



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION



  S3G TECHNOLOGY LLC,
                                                   Case No. 2:20-cv-114-JRG
                 Plaintiff,
                                                   JURY TRIAL DEMANDED
         v.

  Chick-fil-A, Inc.

                 Defendant.



       JOINT MOTION FOR ENTRY OF AGREED DOCKET CONTROL ORDER

        Plaintiff S3G Technology LLC and Defendant Chick-fil-A, Inc. file this Joint Motion for

 Entry of Agreed Docket Control Order attached hereto.

  DATED: August 3, 2020.                     Respectfully Submitted,


                                             /s/ Charles Ainsworth
                                             Charles Ainsworth
                                             State Bar No. 00783521
                                             Robert Christopher Bunt
                                             State Bar No. 00787165
                                             PARKER, BUNT & AINSWORTH, P.C.
                                             100 E. Ferguson, Suite 418
                                             Tyler, TX 75702
                                             903/531-3535
                                             E-mail: charley@pbatyler.com
                                             E-mail: rcbunt@pbatyler.com


                                             Stanley M. Gibson
                                             Gregory S. Cordrey
                                             Jessica P.G. Newman
                                             JEFFER MANGELS BUTLER & MITCHELL LLP
                                             1900 Avenue of the Stars, Seventh Floor
                                             Los Angeles, CA 90067
                                             Telephone: (310) 203-8080
                                             Facsimile: (310) 203-0567

                                               1
Case 2:20-cv-00114-JRG-RSP Document 18 Filed 08/03/20 Page 2 of 2 PageID #: 208



                                               E-mail: smg@jmbm.com
                                               E-mail: gxc@jmbm.com
                                               E-mail: jxn@jmbm.com

                                               COUNSEL FOR PLAINTIFF



                                               /s/ Robert L. Lee (with permission)
                                               Robert L. Lee
                                               (Georgia Bar No. 443,978)
                                               Bob.Lee@alston.com
                                               Emily C. Welch
                                               (Georgia Bar No. 606,071)
                                               Emily.Welch@alston.com
                                               ALSTON & BIRD LLP
                                               One Atlantic Center
                                               1201 West Peachtree St. NE
                                               Atlanta, Georgia 30309-3424
                                               Tel.: (404) 881-7000
                                               Fax: (404) 881-7777


                                               Counsel for Defendant
                                               Chick-fil-A, Inc.




                                 CERTIFICATE OF SERVICE

         I hereby certify that all counsel of record, who are deemed to have consented to electronic
 service are being served this 3rd day of August, 2020, with a copy of this document via the Court’s
 CM/ECF system.


                                              /s/ Charles Ainsworth
                                              CHARLES AINSWORTH




                                                 2
